DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. 
The present invention is directed to techniques and features for improving the operation and interaction with voice assistant devices. Each independent claim identifies the uniquely distinct features:
an input to receive data defining an audio command; and

processing circuitry to perform an operation defined by the audio command responsive to an activation of the voice assistant device;

wherein the activation comprises determining presence of an activation source within an activation region from one or more sensors, the voice assistant device configured to enter a restricted mode responsive to a determination that the activation source is not within the activation region; and

wherein, when the voice assistant device is in the restricted mode, responsive to receiving the audio command the voice assistant device is configured to output a challenge, and responsive to receiving a correct response to the challenge, the voice assistant device is configured to perform the operation defined by the audio command.

The closest prior art, US 2018/0330589 A1 (“Horling”); US 2010/0310820 A1 (“Bates”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664